Rao, Judge:
The -appeal for reappraisement listed above has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court as follows:
1. That this appeal for reappraisement is limited to 17 Goggomobile sedans with Black Wall Tires and 13 Goggomobjle sedans with. White Wall Tires exported from West Germany on or about June 21,1959.
2. That the involved merchandise was entered or withdrawn from warehouse for consumption on or after February 27,1958 and is identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521) as automobiles and tires and tubes.
3. At the time of exportation of the merchandise involved herein there was no foreign, export or United States value as defined in sections 402a(e), 402a(d), or 402a (e), Tariff Act of 1930, as amended.
4. At the time of exportation of the merchandise, involved herein the cost of production as defined in section 402a (f), Tariff Act of 1930 as amended for the *44817 Goggomobile sedans with Black Wall Tires involved herein is the nnit invoice price of $675.00 each plus .624% and the cost of production as defined by said section 402a (f) for the 13 Goggomobile sedans with White Wall Tires involved herein is the unit price of $685.00 each plus .624%.
Upon the agreed facts, I find cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the merchandise covered by this appeal and that such values were as follows:
For the 17 Goggomobile sedans with black wall tires,, the unit invoice price of $675 each, plus 0.624 per centum, and
For the 13 Goggomobile sedans with white wall tires, the unit price of $685 each, plus 0.624 per centum.
As to all other merchandise not heretofore enumerated, the appeal for reappraisement is dismissed.
Judgment will be entered accordingly.